Congressional reference; claim for serviceman’s indemnity; marriage — validity of.- — The court is asked by Congress, H. Ees. 513, 85th Cong., 2d Sess., to furnish a report as to the validity of a marriage between Jimmie L. Dorser, the deceased son of the plaintiff herein, and one Doris A. Gardner, and further to inform the Congress whether plaintiff, decedent’s mother, has a legal or equitable claim against the United States for the deceased serviceman’s indemnity which is presently being paid to Doris A. Gardner (known as Doris A. Chandler) as the widow of the serviceman. On October 20, 1960, Trial Commissioner Saul E. Gamer, made findings of fact. The case was submitted to the court on the briefs of the parties without argument. On May 12, 1961, it was ordered by the court that it be reported to Congress that under the facts plaintiff has neither a legal nor an equitable claim against the United States.